6DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 02, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is required to insert the Patent Number 11,004,027 into the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 17, applicant is required to clarify how “a tail kit releasably coupled to the payload, where in the tail kit is configured to be recovered” will be recovered?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 17-18, 20-25, 27, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fanucci et al. (US 2010/00125774).
As per claim 17, Fanucci et al. disclose a tail kit device in a form of an unmanned aerial vehicle (10)) that delivers a payload (14) to a ground location from an aerial vehicle (paragraph 0020), comprising:
a tail kit in a form of an air delivery vehicle (ADV 14, figure 1) releasably coupled to the payload via a release mechanism (26, paragraph 0027), wherein the tail kit is configured to be recovered from the payload for reuse and releasably coupled to a second payload (paragraphs 0003, 0028-0029);
the tail kit device further comprising a flight controller in a form of an autopilot (25) configured to determine flight path adjustment parameters to one of maintain or modify a flight path between the aerial vehicle and the ground location to a designated landing site on the ground location (paragraphs 0019, 0021, 0023 and 0026-0027).
As per claim 18, Fanucci et al. disclose the adjustment parameters cause an actuation of at least one control surface (18, 20, 21) configured to alter/change the flight path of the tail kit device (paragraphs 0019 and 0021).
As per claim 20, Fanucci et al. disclose the tail kit device further comprises aerodynamic features wherein:
the aerodynamic features (stowed configuration, figures 2-3) are configured to be in a non-deployed position when the tail kit device is not in the flight path; and
the aerodynamic features (streaming/deployed configuration, figures 4-5) are configured to be in a deployed position upon launch from the aerial vehicle.
As per claim 21, Fanucci et al. disclose the flight controller (autopilot (25) being configured to be programmed with a location (flight plan) of the designated landing site (paragraphs 0021 and 0023).
As per claim 22, Fanucci et al. disclose the flight controller (25) being further configured to provide information for communication with one or more sensors on the aerial vehicle.?????
As per claim 23, Fanucci et al. disclose the tail kit device being further configured to land at the designated landing site (paragraphs 0028-0029).
As per claim 24, Fanucci et al. disclose the tail kit device being further configured to be released via an automatic trigger when the aerial vehicle reaches a pre-determined location (paragraph 0023).
As per claim 25, Fanucci et al. disclose  the tail kit device is further configured to be released manually when the aerial vehicle reaches a pre-determined location (obviously design choice).
As per claims 27 and 30-32, the method claims 27 and 30-32 are essentially the same in scope as system claims 17-18, 20-25 above and are rejected similarly.
 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 19, 26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanucci et al. in view of Beckman et al. (US 9,567,081).
As per claim 19, Fanucci et al. disclose the tail kit device a flight plan being download to the autopilot (25) configured to provide location information (target region, paragraph 0021) but fail to disclose a location sensor configured to provide location information for communication with the aerial vehicle. Beckman et al. disclose a similar package delivery system (figure 1) comprises an unmanned aerial vehicle (UAV 102) while in motion to deliver a package (104) to a destination, wherein the UAV (102) includes a RF transmitter for transmitting an RF signal to a RF receiver (514, included in the package 104) to adjust the descent path of the package to avoid obstructions (col. 3, line 34 though col 4, line 15 and col. 10, lines 52-58). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to RF communication between the UAV and package as taught by Beckman et al. in the system as disclosed by Riley for the purpose of transmitting descent control signal to guide the package to the delivery location avoiding obstructions.
As per claim 26, Bedckman et al. disclose configured to have a vertical trajectory from a time of release from the aerial vehicle to a time of landing (see abstract and figure 1).
As per claims 28-29, the method claims 28-29 are essentially the same in scope as system claims 19 and 26 above and are rejected similarly.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Miller, Jr. et al. (US 2017/0084889) and Groem (US 11,117,666).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 19, 2022



766